Citation Nr: 1047376	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-17 203	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from October 1941 to 
January 1944.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2010, the Board remanded the Veteran's claim for 
additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran is service connected for:  posttraumatic stress 
disorder (100 percent disabling), malaria (zero percent 
disabling), and filariasis (zero percent disabling).

2.  The Veteran's service-connected disabilities do not result in 
the need for aid or attendance of another person.

3.  The Veteran is not housebound as a result of service-
connected disabilities, and he does not have service-connected 
disability independently ratable at 60 percent in addition to his 
totally disabling posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation 
on account of the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2010).

2.  The criteria for entitlement to special monthly compensation 
at the housebound rate have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through a July 2008 notice letter, the RO notified the Veteran 
and his representative of the information and evidence needed to 
substantiate the Veteran's claim for special monthly compensation 
(SMC).  The criteria for establishing SMC on account of the need 
for aid and attendance, and at the housebound rate were provided.

The Board also finds that the July 2008 notice letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In that letter, the RO notified the Veteran that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letter asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records showing that he needs 
aid and attendance or is housebound.  Consequently, a remand of 
the SMC issue for further notification of how to substantiate the 
claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issue on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Ann Arbor, Michigan, 
pursuant to the Board's May 2010 remand.  Information in the 
claims file shows that the Veteran has received care at Arbor 
Manor Rehabilitation and Nursing Center and Heartland Health Care 
Center.  Pursuant to the Board's May 2010 remand, the Veteran was 
sent a letter asking him to complete releases so that VA could 
assist him in obtaining the records.  The Veteran did not respond 
to the letter; thus, the duty to assist was frustrated.

In addition, pursuant to the Board's May 2010 remand, the Veteran 
was provided a VA examination in connection with his SMC claim, 
the report of which is of record.  The report contains sufficient 
evidence by which to determine whether the criteria for SMC have 
been met.  That is, the report provides the crucial information 
as to whether the Veteran needs regular aid and attendance or is 
housebound as a result of service-connected disability as 
compared to non-service-connected disability.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that he requires regular assistance from a 
caregiver in order to complete the activities of daily living.  
Additionally, he states that he is housebound and unable to leave 
home without assistance and supervision.  As a result, the 
Veteran contends that SMC is warranted on account of the need for 
regular aid and attendance or housebound status.

Special monthly compensation (SMC) is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2010); 
38 C.F.R. § 3.350 (2010).  The Veteran has been denied SMC based 
on the need for regular aid and attendance of another person and 
housebound status as a result of service-connected disability.

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid 
and attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or dangers 
inherent in his daily environment.

A veteran being "bedridden" will be a proper basis for the 
determination.  "Bedridden" is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal functions 
that the claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that the claimant is so helpless as 
to need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2010).

Increased compensation may also be received at the housebound 
rate if a veteran has a single service-connected disability rated 
as total and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or (2) 
by reason of service-connected disability or disabilities, is 
permanently housebound.  38 C.F.R. § 3.350(i).

A veteran will be determined to be permanently housebound when he 
is substantially confined to his house (or ward or clinical 
areas, if institutionalized) or immediate premises due to 
disability or disabilities which it is reasonably certain will 
remain throughout his lifetime.  Id.

The Veteran has been awarded service connection for:  
posttraumatic stress disorder (PTSD), evaluated as totally (100 
percent) disabling; malaria, evaluated as noncompensably (zero 
percent) disabling; and filariasis, evaluated as noncompensably 
disabling.

Under the criteria for receiving the housebound rate, the Veteran 
meets an element by having a service-connected disability in PTSD 
as totally disabling.  However, because he does not have 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more, the evidence must 
show that he is permanently housebound for SMC to be warranted 
under the housebound provision.  See 38 C.F.R. § 3.350(i).

The record reveals that the Veteran has been diagnosed with 
multiple disabilities for which service connection has not been 
awarded, including:  coronary artery disease, congestive heart 
failure, hypertension, diabetes mellitus, hyperlipidemia, anemia, 
emphysema, chronic obstructive pulmonary disease (COPD), macular 
eye degeneration, cataracts, hearing loss, benign prostate 
hypertrophy, arthritis, cholelithiasis, and gastroesophageal 
reflux disease (GERD).

The evidence indicates that the Veteran requires the aid and 
attendance of another person and that he is housebound.  The most 
recent VA treatment records show that he resides in a nursing 
home at Heartland Health Care Center.  A May 2008 VA aid and 
attendance, and housebound status, field examination, as well as 
an October 2008 report from a Dr. M.M. address the matter.  The 
two reports list diagnoses of PTSD, depression, anxiety, macular 
degeneration, cataracts, diabetes mellitus, anemia, hypertension, 
coronary artery disease, congestive heart failure, arthritis of 
the left knee, renal failure, and COPD.  However, as noted in the 
Board's March 2010 remand, the reports fail to differentiate 
between the effects of the Veteran's service-connected PTSD and 
the other non-service-connected disabilities.  In light of the 
equivocal state of the evidence at that time, the Board remanded 
the case for a VA examination in order to address whether there 
is a factual need for aid and attendance and whether the Veteran 
is housebound solely as a result of his service-connected 
disabilities.  This is the salient question for the Veteran's SMC 
claim-does he require the aid and attendance of another person 
and is he housebound as a result of service-connected 
disabilities.

The Board points out that the Veteran was granted service 
connection for malaria and filariasis by rating decisions dated 
in 1945 and 1948.  Since 1947, the two disabilities have been 
rated as noncompensably disabling-for over 60 years.  There is 
no indication in the record that the Veteran's malaria or 
filariasis is active or resulting in any current residual 
disability.  The medical records obtained during the pendency of 
the claim show no treatment for the two diseases and neither one 
is listed on any of the reports listing the Veteran's current 
diagnoses that cause him problems.  Notably, the Veteran contends 
that his totally disabling PTSD is the service-connected 
disability that causes him to require aid and attendance and to 
be housebound.  Thus, the Board's analysis will center on the 
effects of the Veteran's PTSD.

In August 2010, the Veteran underwent VA aid and attendance, and 
housebound examination in connection with the claim.  A VA 
physician reviewed the claims file and conducted an examination 
with the view of addressing the matter.  Notably, the examiner 
determined that:  (1) the Veteran does require assistance of 
another person in attending to and protecting himself from the 
ordinary hazards of daily living; (2) the Veteran does have 
permanent impairments that make him unable to protect himself 
from the hazards and dangers of his daily environment; and (3) 
the Veteran is restricted to his home or the immediate vicinity 
thereof.  However, in response to the critical question at hand, 
the examiner determined that the Veteran's limitations are due to 
non-service-connected disabilities.  The examiner stated that the 
Veteran is not suicidal or homicidal and does not exhibit any 
psychosis to warrant aid and attendance for PTSD.

The August 2010 VA examination report indicates that the Veteran 
is oxygen dependent due to emphysema related to smoking in the 
past.  He also has severe degenerative arthritis in both knees 
that limits his mobility.  The Veteran uses a scooter for 
mobility.  Additionally, his vision is extremely limited due to 
macular degeneration.  The examiner stated that the Veteran is 
very anxious and agitated due to PTSD despite being on medication 
and that he was hospitalized for depression and anxiety in the 
past.  Nevertheless, the examiner determined that the Veteran's 
non-service-connected disabilities are the disabilities that 
result in his need for aid and attendance, as well as being 
housebound.

In consideration of the evidence of record, and particularly the 
probative August 2010 VA examination report, the Board finds that 
the Veteran's service-connected disabilities do not result in the 
need for regular aid and attendance or result in him being 
housebound.  That is, to the extent the Veteran has actual 
requirements of personal assistance from others, that he is 
bedridden, and that he is permanently housebound at the nursing 
home, the Board finds that the evidence shows that these 
circumstances are the result of non-service-connected disability.  
Most notably, the Veteran's emphysema/COPD, macular degeneration, 
and degenerative arthritis result in the need for regular aid and 
attendance and result in him being housebound.  He requires 
oxygen to breathe, he has significant vision loss, and he cannot 
ambulate without assistance.  Although these conditions are 
disabling, they are not the result of service-connected 
disabilities.

The August 2010 VA examination report constitutes the best 
evidence for deciding the SMC claim.  Although other evidence, 
including the VA treatment records, the May 2008 VA field 
examination, and Dr. M.M.'s October 2008 report tend to be 
relevant to the severity of the Veteran's overall condition of 
health, that evidence does not sufficiently distinguish the 
effects of service-connected and non-service-connected 
disabilities.  Thus, the August 2010 VA examination report is the 
essential medical evidence for deciding the claim.  In October 
2010, the Veteran stated that he could not walk because of 
arthritis in his left knee and that left knee arthritis is 
service connected.  However, the record shows that the Veteran is 
not service connected for any disability other than the three 
that were identified previously.  In the past, VA had considered 
the Veteran's non-service-connected disabilities, including left 
knee arthritis, for pension purposes only.  Therefore, the 
effects of the Veteran's left knee arthritis cannot be considered 
in conjunction with his SMC claim.  

In view of the findings in regards to aid and attendance, and 
housebound status, the Board concludes that the criteria for 
entitlement to SMC on account of the need for regular aid and 
attendance of another person, and the criteria for entitlement to 
special monthly compensation at the housebound rate have not been 
met.  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for SMC, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance or housebound status is 
denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


